DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims in Consideration
Claims 1-20 are canceled by Preliminary Amendment.
Claims 21-40 are new.
Claims 21-40 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/15/2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The previous 101 rejections have been removed in view of the applicant's amendments.

Response to Arguments
Applicant's arguments filed 1/13/2021 have been fully considered but they are not persuasive.
Argument:  The applicant alleges that the cited reference of Kim fails to disclose or render obvious, “assign[ing], based on the obtained sound, at least one silent section where a decibel (dB) level is lower than a reference value”.
Response:  The examiner respectfully disagrees with the applicant.  The examiner has relied on Kim’s paragraph 0009 which teaches that obtaining position information comprises receiving two sound sources to determine said position information based on an amplitude/volume difference.  The position is obtained/assigned that represents the different sound levels, including which is lower.  This is functionally equivalent to assigning to a position, which sound is the lower value.

Note:  To further prosecution, the examiner has indicated a path toward allowance by adding the matter of objected claims 27 and 34, to the independent claims.

Claim Objections
Claims 27 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejection Notes
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-25, 28-32, and 35-39 are rejected under 35 U.S.C. 102a1 as being anticipated by Kim et al. (US 20110013075 A1, published: 1/20/2011).
Claim 21:  Kim teaches an electronic device comprising: microphones (First Microphone 122, Second Microphone 122-1 [Kim, FIG. 1]); a display (Display Unit 151 [Kim, FIG. 1]); a memory (Memory 160 [Kim, FIG. 1]) storing instructions; and at least one processor (Controller 180 [Kim, FIG. 1]) configured to execute the stored instructions to:
control the microphones to obtain sound around the electronic device (first, an analog-to-digital converter (ADC. 181) may receive a sound signal through at least two microphones 122, 122-1, and convert each inputted sound signal to digital signals using a preset sampling frequency (S1) [Kim, 0148, FIG. 5]),
classify, based on the obtained sound, directions of at least two sound sources including a first sound source corresponding to a first direction and a second source corresponding to a second direction different from the first direction (the sound source position estimator 185 calculates a delay time between two signals using the GCC-PHAT (phase transform) algorithm within the delay time section selected through the section selector (S6) [Kim, 0152, FIG. 5]),
assign, based on the obtained sound, at least one silent section where a decibel (dB) level is lower than a reference value (the step of obtaining position information of an outside sound source may comprise: receiving the outside sound source through at least two microphones; and determining the position information of the outside sound source using at least one of amplitude difference, a phase difference, a period difference and a time difference of sound received from the two microphones [Kim, 0009]; Examiner's Note: wherein amplitude of sound equates to volume so that some sounds will be lower than others, and this difference is used to determine and obtain/assign direction relative to the other sound amplitudes), and
generate an audio file including at least one first section corresponding to the first sound source, at least one second section corresponding to the second source, and directional information corresponding to the first direction and the second direction (an object of the present disclosure is to provide a method for processing a sound source in a terminal capable of receiving an outside sound source through at least two microphones and displaying a position of the outside sound source on a display unit, whereby a user is provided with an option of sound source storage [Kim, 0007]; displaying a sound source storage icon capable of setting up the position information on a display unit [Kim, 0008].  The controller may display a sound source storage icon indicating the outside sound source on the display unit based on the position information [Kim, 0020]).

Claim 22:  Kim teaches the electronic device of claim 21.  Kim further teaches wherein a phase difference between sounds is used to classify the first direction and the second direction (determining the position information of the outside sound source using at least one of amplitude difference, a phase difference, a period difference and a time difference of sound received from the two microphones [Kim, 0009]).
 
Claim 23:  Kim teaches the electronic device of claim 21.  Kim further teaches wherein a sound having a dB power that exceeds the reference value is identified as speech of a user, and a sound below the reference value is identified as noise (although the audible frequency (AF) range is 20.about.20,000 Hz, the vocal frequency range is 200.about.7,000 Hz, such that the probability of the sound being available beyond 7,000 Hz or less than 200 Hz is zero, and the probability of the sound being available in the range of 200.about.7,000 Hz is 0.about.1. [Kim, 0142]).
 
Claim 24:  Kim teaches the electronic device of claim 21.  Kim further teaches wherein the directional information is replaced with user information (the transmission image screen 500 is displayed with a first sound source 510 and a second sound source 520. That is, the first sound source 510 may be a first person while the second sound source 520 may be a second person [Kim, 0204]).
 
Claim 25:  Kim teaches the electronic device of claim 21.  Kim further teaches wherein the directions of at least two sound sources are divided by a range of degrees based on accuracy provided by the microphones (the weight estimator 180-3 is configured to, in order to estimate a weight, calculate a first masker component corresponding to a phase difference between sounds received from the first microphone 122 and the second microphone 122-1. [Kim, 0140].  Although the audible frequency (AF) range is 20.about.20,000 Hz, the vocal frequency range is 200.about.7,000 Hz, such that the probability of the sound being available beyond 7,000 Hz or less than 200 Hz is zero, and the probability of the sound being available in the range of 200.about.7,000 Hz is 0.about.1. [Kim, 0142]).

Claim 28:  Kim teaches a method to record an audio file using an electronic device, the method comprising:
controlling microphones to obtain sound around the electronic device (first, an analog-to-digital converter (ADC. 181) may receive a sound signal through at least two microphones 122, 122-1, and convert each inputted sound signal to digital signals using a preset sampling frequency (S1) [Kim, 0148, FIG. 5]);
classifying, based on the obtained sound, directions of at least two sound sources including a first sound source corresponding to a first direction and a second source corresponding to a second direction different from the first direction (the sound source position estimator 185 calculates a delay time between two signals using the GCC-PHAT (phase transform) algorithm within the delay time section selected through the section selector (S6) [Kim, 0152, FIG. 5])
assigning, based on the obtained sound, at least one silent section where a decibel (dB) level is lower than a reference value (the step of obtaining position information of an outside sound source may comprise: receiving the outside sound source through at least two microphones; and determining the position information of the outside sound source using at least one of amplitude difference, a phase difference, a period difference and a time difference of sound received from the two microphones [Kim, 0009]; Examiner's Note: wherein amplitude of sound equates to volume so that some sounds will be lower than others, and this difference is used to determine and obtain/assign direction relative to the other sound amplitudes); and
generating the audio file including at least one first section corresponding to the first sound source, at least one second section corresponding to the second source, the at least one silent section, and directional information corresponding to the first direction and the second direction (an object of the present disclosure is to provide a method for processing a sound source in a terminal capable of receiving an outside sound source through at least two microphones and displaying a position of the outside sound source on a display unit, whereby a user is provided with an option of sound source storage [Kim, 0007]; displaying a sound source storage icon capable of setting up the position information on a display unit [Kim, 0008].  The controller may display a sound source storage icon indicating the outside sound source on the display unit based on the position information [Kim, 0020]).

Claim 29:  Kim teaches the method of claim 28.  Kim further teaches wherein a phase difference between sounds is used to classify the first direction and the second direction (determining the position information of the outside sound source using at least one of amplitude difference, a phase difference, a period difference and a time difference of sound received from the two microphones [Kim, 0009]).
 
Claim 30:  Kim teaches the method of claim 28.  Kim further teaches wherein a sound having a dB power that exceeds the reference value is identified as speech of a user, and a sound below the reference value is identified as noise (although the audible frequency (AF) range is 20.about.20,000 Hz, the vocal frequency range is 200.about.7,000 Hz, such that the probability of the sound being available beyond 7,000 Hz or less than 200 Hz is zero, and the probability of the sound being available in the range of 200.about.7,000 Hz is 0.about.1. [Kim, 0142]).
 
Claim 31:  Kim teaches the method of claim 28.  Kim further teaches wherein the directional information is replaced with user information (the transmission image screen 500 is displayed with a first sound source 510 and a second sound source 520. That is, the first sound source 510 may be a first person while the second sound source 520 may be a second person [Kim, 0204]).
 
Claim 32:  Kim teaches the method of claim 28.  Kim further teaches wherein the directions of at least two sound sources are divided by a range of degrees based on accuracy (the weight estimator 180-3 is configured to, in order to estimate a weight, calculate a first masker component corresponding to a phase difference between sounds received from the first microphone 122 and the second microphone 122-1. [Kim, 0140].  Although the audible frequency (AF) range is 20.about.20,000 Hz, the vocal frequency range is 200.about.7,000 Hz, such that the probability of the sound being available beyond 7,000 Hz or less than 200 Hz is zero, and the probability of the sound being available in the range of 200.about.7,000 Hz is 0.about.1. [Kim, 0142]).

Claim 35. (Currently Amended):  Kim teaches a non-transitory storage medium (Memory 160 [Kim, FIG. 1]) including computer-readable instructions, the instruction causing an electronic device to:
control microphones to obtain sound around the electronic device (first, an analog-to-digital converter (ADC. 181) may receive a sound signal through at least two microphones 122, 122-1, and convert each inputted sound signal to digital signals using a preset sampling frequency (S1) [Kim, 0148, FIG. 5]);
classify, based on the obtained sound, directions of at least two sound sources including a first sound source corresponding to a first direction and a second source corresponding to a second direction different from the first direction (the sound source position estimator 185 calculates a delay time between two signals using the GCC-PHAT (phase transform) algorithm within the delay time section selected through the section selector (S6) [Kim, 0152, FIG. 5])
assign, based on the obtained sound, at least one silent section where a decibel (dB) level is lower than a reference value (the step of obtaining position information of an outside sound source may comprise: receiving the outside sound source through at least two microphones; and determining the position information of the outside sound source using at least one of amplitude difference, a phase difference, a period difference and a time difference of sound received from the two microphones [Kim, 0009]; Examiner's Note: wherein amplitude of sound equates to volume so that some sounds will be lower than others, and this difference is used to determine and obtain/assign direction relative to the other sound amplitudes); and
generate an audio file including at least one first section corresponding to the first sound source, at least one second section corresponding to the second source, the at least one silent section, and directional information corresponding to the first direction and the second direction (an object of the present disclosure is to provide a method for processing a sound source in a terminal capable of receiving an outside sound source through at least two microphones and displaying a position of the outside sound source on a display unit, whereby a user is provided with an option of sound source storage [Kim, 0007]; displaying a sound source storage icon capable of setting up the position information on a display unit [Kim, 0008].  The controller may display a sound source storage icon indicating the outside sound source on the display unit based on the position information [Kim, 0020]).

Claim 36. (Currently Amended):  Kim teaches the non-transitory storage medium of claim 35.  Kim further teaches wherein a phase difference between sounds is used to classify the first direction and the second direction (determining the position information of the outside sound source using at least one of amplitude difference, a phase difference, a period difference and a time difference of sound received from the two microphones [Kim, 0009]).
 
Claim 37. (Currently Amended):  Kim teaches the non-transitory storage medium of claim 35.  Kim further teaches wherein a sound having a dB power that exceeds the reference value is identified as speech of a user, and a sound below the reference value is identified as noise (although the audible frequency (AF) range is 20.about.20,000 Hz, the vocal frequency range is 200.about.7,000 Hz, such that the probability of the sound being available beyond 7,000 Hz or less than 200 Hz is zero, and the probability of the sound being available in the range of 200.about.7,000 Hz is 0.about.1. [Kim, 0142]).
 
Claim 38. (Currently Amended):  Kim teaches the non-transitory storage medium of claim 35.  Kim further teaches wherein the directional information is replaced with user information (the transmission image screen 500 is displayed with a first sound source 510 and a second sound source 520. That is, the first sound source 510 may be a first person while the second sound source 520 may be a second person [Kim, 0204]).
 
Claim 39. (Currently Amended):  Kim teaches the non-transitory storage medium of claim 35, wherein the directions of at least two sound sources are divided by a range of degrees (the weight estimator 180-3 is configured to, in order to estimate a weight, calculate a first masker component corresponding to a phase difference between sounds received from the first microphone 122 and the second microphone 122-1. [Kim, 0140].  Although the audible frequency (AF) range is 20.about.20,000 Hz, the vocal frequency range is 200.about.7,000 Hz, such that the probability of the sound being available beyond 7,000 Hz or less than 200 Hz is zero, and the probability of the sound being available in the range of 200.about.7,000 Hz is 0.about.1. [Kim, 0142]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 33, and 40, are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20110013075 A1, published: 1/20/2011), in view of Wood ("Technical guide for mono and stereo signals", published: 9/26/2004, Copyright 1995-2004, https://person2.sol.lu.se/SidneyWood/praate/monstee.html).
Claim 26:  Kim teaches the electronic device of claim 21.  Kim does not teach wherein the generated audio file has a plurality of reproduction sections, and each reproduction section may include audio data and the directional information.
Wood teaches wherein the generated audio file has a plurality of reproduction sections, and each reproduction section may include audio data and the directional information (a stereo sound signal contains synchronized directional information from the left and right aural fields [Wood, Pg. 1, Par. 4].  Stereo signals can be saved as stereo files in various ways and from various places in Praat [Wood, Pg. 7, Par. 1]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the displayed directions of multiple audio sources invention of Kim to include the audio file that includes both audio and directional data feature of Wood.
One would have been motivated to make this modification in view of the fact that stereo audio computer files have been available since at least the late 90s in the form of mp3 files.  Since audio files that store both sound and direction have been mainstream for over 20 years, it would be obvious to make use of that technology in the modern computer program described by the instant art.

Claim 33:  Kim teaches the method of claim 28.  Kim does not teach wherein the generated audio file has a plurality of reproduction sections, and each reproduction section may include audio data and the directional information.
However, Wood teaches wherein the generated audio file has a plurality of reproduction sections, and each reproduction section may include audio data and the directional information (a stereo sound signal contains synchronized directional information from the left and right aural fields [Wood, Pg. 1, Par. 4].  Stereo signals can be saved as stereo files in various ways and from various places in Praat [Wood, Pg. 7, Par. 1]).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the displayed directions of multiple audio sources invention of Kim to include the audio file that includes both audio and directional data feature of Wood.
One would have been motivated to make this modification in view of the fact that stereo audio computer files have been available since at least the late 90s in the form of mp3 files.  Since audio files that store both sound and direction have been mainstream for over 20 years, it would be obvious to make use of that technology in the modern computer program described by the instant art.

Claim 40. (Currently Amended):  Kim teaches the non-transitory storage medium of claim 35.  Kim does not teach wherein the generated audio file has a plurality of reproduction sections, and each reproduction section may include audio data and the directional information.
However, Wood teaches wherein the generated audio file has a plurality of reproduction sections, and each reproduction section may include audio data and the directional information (a stereo sound signal contains synchronized directional information from the left and right aural fields [Wood, Pg. 1, Par. 4].  Stereo signals can be saved as stereo files in various ways and from various places in Praat [Wood, Pg. 7, Par. 1]).
Kim to include the audio file that includes both audio and directional data feature of Wood.
One would have been motivated to make this modification in view of the fact that stereo audio computer files have been available since at least the late 90s in the form of mp3 files.  Since audio files that store both sound and direction have been mainstream for over 20 years, it would be obvious to make use of that technology in the modern computer program described by the instant art.

Unused References
Hart et al. (US 20120062729 A1, published: 3/15/2020): includes audio information sensed from at least two different directions in FIGS. 4 and 5.  Jarvinen et al. (US 20150186109 A1, filed: 8/10/2012) senses directional audio information in FIGS. 2 and 5.  Jonsson (US 20110137437 A1, published: 6/9/2011) displays audio information on a directional map, but out of context with the instant claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH A SILVERMAN whose telephone number is (571)272-9783.  The examiner can normally be reached on Mon-Fri, 8AM-4PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Seth A Silverman/Primary Examiner, Art Unit 2145